DETAILED ACTION
Claims 1-2 and 4-21 are currently pending. 
Claim 3 has been cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claims 1-2 and 4-21 are allowed. 
Regarding claim 1, the closest known prior art, nor any reasonable combination thereof, teaches: 
performing, by using a first pooling layer in the deep neural network, downsampling on the first feature map separately with a plurality of pooling windows having different sizes to obtain a plurality of second feature maps.  
Claims 2 and 4-17 depend from claim 1 and are therefore allowed. 

Regarding claim 18, the closest known prior art, nor any reasonable combination thereof, teaches: 
performing, by using a first pooling layer in the deep neural network, downsampling on the first feature map separately with a plurality of pooling windows having different sizes to obtain a plurality of second feature maps.  
Claim 21 depends from claim 18 and is therefore also allowed. 

Regarding claim 19, the closest known prior art, nor any reasonable combination thereof, teaches: 
performing, by using a first pooling layer in the deep neural network, downsampling on the first feature map separately with a plurality of pooling windows having different sizes to obtain a plurality of second feature maps.  
Claim 20 depends from claim 19 and is therefore also allowed. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOLLY K DELANEY whose telephone number is (571)272-3589.  The examiner can normally be reached on Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Vu can be reached on 571-272-3859.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Molly Delaney/            Examiner, Art Unit 2666                                                                                                                                                                                            
	/KIM Y VU/                        Supervisory Patent Examiner, Art Unit 2666